Judgment unanimously affirmed. Memorandum: Defendant contends that the court’s instructions on circumstantial evidence proving intent were inadequate and prejudicial; that the court’s instructions on impeachment of credibility by evidence of prior conviction were inadequate and prejudicial; that the court’s instructions on the effect of intoxication on intent were inadequate and prejudicial; and that the court improperly marshaled the evidence. None of these claimed errors was preserved for our review (CPL 470.05 [2]), and we decline to exercise our discretion in the interest of justice (CPL 470.15 [3] [c]; [6] [a]). Moreover, were we to reach the merits, we would affirm. (Appeal from judgment of Supreme Court, Monroe County, Reed, J.—burglary, third degree.) Present—Dillon, P. J., Boomer, Balio, Lawton and Davis, JJ.